Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 7, 12 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-6, 8-11, 13-19, 21-24 are the dependent claims under consideration in this Office Action.
Claim Objection
Claim 5 is objected to because of the following informality:  This claim lacks a period.  A claim begins with a capital letter and ends with a period.  Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



          Claims 12, 16, 20, 23, 24 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Penman (2,860,588).
          Penman teaches a method for tufting and tufting machine including at least one needle bar with a plurality of needles 6 in a row. A backing material 7’ is fed and yarns 8 are placed in the backing materials. The yarns are fed such that the yarns are engaged by the needles and cooperating gauge parts including loopers 10 which move forward and backward via a series of springs and cams 16 and 19 (figure 1) for engaging their tips and throats along the needles for forming the loops (figure 4). Further, Penman teaches that each looper is vertically slidably mounted in a module and a series of actuators 31 are provided for selectively allowing the loopers with movement in an additional up and down or retracted and extended direction to place the loopers and throats at particular heights (between low and high) for forming loops 18’ of differing heights (figure 4). The actuators are controlled by a system (column 2, line 59) which allows adjusting the loopers to particular heights by moving the loopers up and down “normal” or perpendicular to the forward and backward direction (column 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1, 2, 5-8, 11-16, 19, 20, 22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 6-9, 11-16, 19, 20 and 24 of copending Application No. 16/295,114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because needle bar with needles, the yarn feed, the series of gauge parts  movable in an additional direction, actuators, and control system, while more specific in the copending application, anticipate the broader same elements or method steps of the instant application.  The copending application thus, already covers the specific elements or method steps of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
ALLOWABLE SUBJECT MATTER
          Claims 1-11, 13-15, 17-19, 21 and 22 are objected to as being dependent upon a rejected base claim or provisionally rejected based on nonstatutory double patenting (See above for specifics about the Terminal Disclaimer), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or the timely filing of a terminal disclaimer.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bradley et al. illustrate yarn feeding including “pull back” .  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732